People v Moore (2018 NY Slip Op 00999)





People v Moore


2018 NY Slip Op 00999


Decided on February 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, CURRAN, AND WINSLOW, JJ.


178 KA 15-01859

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCHRISTOPHER L. MOORE, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Victoria M. Argento, J.), rendered September 10, 2015. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his guilty plea of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]). Contrary to defendant's contention, the record establishes that he knowingly, intelligently and voluntarily waived his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Tantao, 41 AD3d 1274, 1274 [4th Dept 2007], lv denied 9 NY3d 882 [2007]). County Court "was  not required to engage in any particular litany' in order to obtain a valid waiver of the right to appeal" (Tantao, 41 AD3d at 1274-1275, quoting People v Moissett, 76 NY2d 909, 910 [1990]). The valid waiver of the right to appeal encompasses defendant's challenge to the court's suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Garner, 52 AD3d 1265, 1266 [4th Dept 2008], lv denied 11 NY3d 736 [2008]).
Entered: February 9, 2018
Mark W. Bennett
Clerk of the Court